852 F.2d 566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard A. SMITH;  Lew E. Wallace, III, Plaintiffs-Appellants,andSteven Wayne Kellet;  Gary Wright;  Alain Lareau, Plaintiffs,v.William D. LEEKE;  Julius B. Ness;  Richard Riley;Administrative, Judicial and Legislative Branchesof State Government, Defendants-Appellees.
No. 87-6649.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 9, 1988.Decided:  July 22, 1988.

Leonard A. Smith;  Lew E. Wallace, III, appellants pro se.
Robert Peterson (South Carolina Department of Corrections);  Edwin Eugene Evans, Senior Assistant Attorney General (Office of the Attorney General of South Carolina), for appellees.
Before JAMES DICKSON PHILLIPS, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Smith v. Leeke, C/A No. 3:86-2662-OB (D.S.C. Sept. 23, 1987).


2
AFFIRMED.